—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered February 8, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, after giving defendant ample opportunity to be heard both orally and in writing. Defendant made only conclusory allegations that he was coerced or tricked by his former counsel into entering the plea, and the record does not otherwise raise any question as to the plea’s validity or the effectiveness of defendant’s representation by his counsel (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926). Defendant’s conclusory and meritless allegations did not warrant appointment of new counsel to pursue the withdrawal motion (People v Senghor, 248 AD2d 299). Concur — Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.